
	
		II
		109th CONGRESS
		2d Session
		S. 3764
		IN THE SENATE OF THE UNITED STATES
		
			July 31, 2006
			Mr. Lautenberg
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  eliminate the coverage gap under the Medicare part D prescription drug
		  program.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Medicare Part D Coverage Gap
			 Elimination Act of 2006.
		2.Elimination of
			 Medicare part D coverage gap
			(a)Elimination of
			 coverage gap
				(1)In
			 general
					(A)In
			 generalParagraph (3) of section 1860D–2(b) of the
			 Social Security Act (42 U.S.C.
			 1395w–102(b)) is repealed.
					(B)Revision of
			 benefit structureSection 1860D–2(b)(2)(A) of such
			 Act (42 U.S.C. 1395w–102(b)(2)(A)) is
			 amended by striking and up to the initial coverage limit under paragraph
			 (3) and inserting and up to the point at which the annual
			 out-of-pocket threshold is reached under paragraph (4) in the matter
			 preceding clause (i).
					(2)Conforming
			 amendments
					(A)Supplemental
			 prescription drug coverageSection 1860D–2(a)(2)(A)(i)(I) of such
			 Act (42 U.S.C.
			 1395w–102(a)(2)(A)(i)(I)) is amended—
						(i)by
			 striking deductible, and inserting deductible
			 or;
						(ii)by
			 striking , or an increase in the initial coverage limit;
			 and
						(iii)by striking
			 or increase.
						(B)CatastrophicSection
			 1860D–2(b)(4)(C)(i) of such Act (42
			 U.S.C. 1395w–102(b)(4)(C)(i)) is amended—
						(i)by
			 striking paragraph (1), and inserting paragraph (1)
			 or; and
						(ii)by
			 striking and for amounts for which benefits are not provided because of
			 the application of the initial coverage limit described in paragraph
			 (3),.
						(C)Alternative
			 prescription drug coverageSection 1860D–2(c)(1)(C) of such
			 Act (42 U.S.C. 1395w–102(c)(1)(C)) is
			 amended—
						(i)in
			 the heading by striking initial coverage limit and inserting
			 out-of-pocket
			 threshold; and
						(ii)by
			 striking the initial coverage limit under subsection (b)(3) each
			 place it appears and inserting the out-of-pocket threshold under
			 subsection (b)(4).
						(D)Access to
			 negotiated pricesSection 1860D–2(d)(1)(A) of such
			 Act (42 U.S.C. 1395w–102(d)(1)(A)) is
			 amended by striking or an initial coverage limit (described in
			 subsection (b)(3)).
					(E)Claims
			 informationSection 1860D–4(a)(4)(B)(i) of such
			 Act (42 U.S.C. 1395w–104(a)(4)(B)(i))
			 is amended by striking relation to— and all that follows through
			 the annual and inserting relation to the
			 annual.
					(F)Low-income
			 subsidiesSection 1860D–14(a) of such Act (42 U.S.C.
			 1395w–114(a)) is amended by striking subparagraph (C) of paragraphs (1) and
			 (2).
					(G)DefinitionSection
			 1860D–41(a)(6) of such Act (42 U.S.C.
			 1395w–151(a)(6)) is repealed.
					(b)Effective
			 DateThe amendments made by this section shall take effect on
			 January 1, 2007.
			
